PER CURIAM.
This cause is before us on appellee’s motion to quash this appeal.
Appellant was granted a new trial following his conviction of manslaughter. Upon his second trial, he again entered a plea of guilty to manslaughter and was sentenced to ten years with credit thereon for fifty-two days spent in the county jail.
The defendant filed his notice of appeal. On defendant’s motion this court dismissed the appeal. Thereafter, defendant filed a motion to quash and dismiss in the trial court, and the trial court entered its order denying said motion. It is from this order denying the motions that defendant appeals.
It appears from the order appealed that it is not a final appealable order, and therefore the appeal should be quashed.
It is so ordered.